UNPUBLISHED

                    UNITED STATES COURT OF APPEALS
                        FOR THE FOURTH CIRCUIT


                              No. 09-6182


ELEAZAR TOTTEN,

                  Plaintiff - Appellant,

             v.

P. JOHNSON, Nurse; NURSE BARHAM; NURSE HENTON; N. KOLONGO,
Doctor,

                  Defendants - Appellees.


Appeal from the United States District Court for the Eastern
District of Virginia, at Alexandria.    Claude M. Hilton, Senior
District Judge. (1:08-cv-01299-CMH-TRJ)


Submitted:    July 17, 2009                 Decided:   August 14, 2009


Before NIEMEYER and SHEDD, Circuit Judges, and HAMILTON, Senior
Circuit Judge.


Affirmed by unpublished per curiam opinion.


Eleazar Totten, Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

             Eleazar      Totten       appeals      the      district     court’s       order

dismissing his 42 U.S.C. § 1983 (2006) complaint under 28 U.S.C.

§ 1915A(b)      (2006),       for    failure      to    state    a     claim.      We   have

reviewed the record and find no reversible error.                           Accordingly,

we     affirm    for    the    reasons       stated       by    the     district     court.

Totten v.       Johnson,      1:08-cv-01299-CMH-TRJ              (E.D.    Va.   Jan.     16,

2009).     We deny Totten’s motion for documents.                       We dispense with

oral     argument      because       the    facts      and     legal    contentions      are

adequately      presented       in    the    materials         before    the    court    and

argument would not aid the decisional process.



                                                                                   AFFIRMED




                                              2